Citation Nr: 0522428	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-21 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for psychosis.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. B.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The appellant served in the National Guard from July 1980 to 
December 1995.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This case was previously before the 
Board in July 2003.

The appellant appeared before the undersigned Acting 
Veterans' Law Judge at a December 2002 Travel Board hearing 
in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The appellant's psychosis existed prior to his entry into 
service and was not aggravated due to service.

2.  A chronic back disorder is not shown to be related to the 
appellant's military service.


CONCLUSIONS OF LAW

1.  The appellant's preexisting psychosis was not aggravated 
by active military service.  38 U.S.C.A. §§ 101, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2004).

2.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have notified the appellant of the evidence 
considered, the pertinent laws and regulations, and the 
reasons the claim was denied.  In addition, letters sent in 
April 2001 and March 2004 specifically noted the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether the 
appellant or VA bore the burden of producing or obtaining 
that evidence or information.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the complete VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim on appeal, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
appellant's service records, post-service VA medical records, 
and post-service private medical records are associated with 
the claims.  Psychiatric and orthopedic examinations have 
been conducted for the purpose of determining the nature of 
the appellant's disabilities on appeal.  As there is no 
evidence that establishes that the appellant suffered an 
injury, disease or event noted during his military service 
related to his back, the Board finds that affording the 
appellant an examination for the purpose of obtaining an 
opinion concerning a possible relationship between the 
appellant's back and his military service is not appropriate 
in this case.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512 (2004).

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

I.  Psychosis

The appellant contends that his psychosis was aggravated in 
July 1995 while serving a period of active duty for training 
with the National Guard.

The Board notes that the appellant and his representative 
have not disputed that the appellant's psychosis preexisted 
his July 1995 military service.  Service, private, and Social 
Security Administration (SSA) medical records all reveal that 
the appellant was treated and diagnosed with a psychosis in 
the spring of 1995.  As such, the Board must next consider 
whether such condition was aggravated by his active duty for 
training.  Specifically, the Board must decide whether the 
evidence demonstrates that the psychosis increased in 
severity, beyond its natural progress, during active duty for 
training.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Both the presumption of soundness and the presumption of 
aggravation apply only to periods of active duty.  Paulson v. 
Brown, 7 Vet. App. 466, 470.  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a), (d).

Private medical records dated in March 1995 indicate that the 
appellant was hospitalized for psychiatric treatment after 
manifesting delusional and homicidal thoughts.  It was noted 
that the appellant had not had prior psychiatric treatment 
(other than for substance abuse).  The appellant was treated 
for approximately three weeks and was discharged with a 
diagnosis of psychosis not otherwise specified.

Service medical records reveal that during a period of active 
duty for training in July 1995 the appellant indicated that 
he did not feel well after running out of his psychiatric 
medication.  Due to his hospitalization, an investigation was 
initiated to determine if the appellant's illness or injury 
was incurred in the line of duty.  In a July 1995 
notification of findings, the investigating officer held that 
the appellant's hospitalization was a result of a condition 
that existed prior to service and not incurred in the line of 
duty.  Additionally, a July 1995 Statement of Medical 
Examination and Duty Status recorded that the appellant's 
condition existed prior to service and that the details of 
the accident were that he was under the care of a 
psychiatrist and was brought in for active duty training to 
train in the field; he then ran out of medication and 
required hospitalization.  In December 1995 it was determined 
that the appellant did not meet medical retention standards.

Medical records subsequent to December 1995 reflect that the 
appellant has continued to receive treatment for psychiatric 
conditions.

The Board acknowledges that the appellant was hospitalized 
while he was on active duty for training with the Army 
National Guard.  At that time, while in the field, the 
appellant forgot his psychiatric medication and this resulted 
in his hospitalization.  The appellant was hospitalized for 
two weeks but was then discharged and returned to his unit to 
complete his training.  There is no indication in the record 
that this one incident resulted in an aggravation of his 
psychosis.

Even if the service medical records could be construed so as 
to allow for a finding that the appellant's symptoms had 
worsened, this would demonstrate only that the appellant's 
preexisting psychosis underwent a temporary or intermittent 
flare-up during his active duty for training.  Such flare-
ups, which represent a worsening of symptoms, as opposed to 
the underlying condition, are insufficient to be considered 
in-service aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Rather, it appears that the flare-up was solely 
due to a lack of medication and once reestablished the 
appellant was able to resume his duties.  Moreover, the 
subsequent medical evidence of record does not indicate any 
increase in severity in the appellant's psychosis.   
According to SSA records, the appellant's last 
hospitalization due his psychosis was in July 1995.  The 
recent evidence tends to show that the appellant's psychosis 
has been in remission and in a stable condition.  The Board 
also notes that there is no medical opinion or statement that 
attributes any worsening or aggravation of the appellant's 
psychosis to his period of July 1995 service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant's psychosis was aggravated by his military service.

II.  Back

The appellant contends that he injured his back while lifting 
objects during his military service.

Service medical records reveal no complaints or diagnoses 
related to a back disorder.

Chiropractic treatment records reveal that the appellant was 
involved in an automobile accident in December 1992.  
Following the accident the appellant began experiencing back 
pain.

The appellant and his pastor (R.B.) presented for a May 2000 
regional office hearing.  He reported that he was assigned to 
the supply room, which required lifting boxes and weapons.  
He alleged that he first began experiencing problems with his 
back in 1992 and his chiropractor diagnosed him as having a 
pinched nerve.  The appellant stated that he incurred his 
injury while lifting a box of weapons.

The appellant and R. B. also presented testimony at a 
December 2002 Travel Board hearing.  The appellant testified 
that he was involved in an automobile accident in 1992 but 
had already been experiencing problems with his back prior to 
the accident.

The Board finds that the preponderance of the evidence is 
against the appellant's back disorder claim.  Available 
service medical records are silent as to a diagnosis or 
complaints of a back disorder.  Further, the evidence of 
record reveals that the appellant was involved in an 
automobile accident in December 1992 and that he later 
reported for treatment for back pain.  While the appellant 
has asserted that he began experiencing problems with his 
back prior to the 1992 accident, this assertion is not 
supported by the evidence.  

In short, there is no medical evidence, including any 
physician's opinion, that relates the appellant's back 
problems to his military service.

III.  Conclusion

The Board acknowledges the appellant's argument that his 
psychosis has worsened due to his period of service and that 
his back problems are related to his military service.  The 
Board has reviewed the appellant's statements and hearing 
testimony, including that of R.B.  However, as laypersons, 
without medical training or knowledge, they are not competent 
to offer an opinion as to the aggravation or etiology of 
medical disorders.  Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).

As the preponderance of the evidence is against the 
appellant's service connection claims, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims that would 
give rise to a reasonable doubt.  Accordingly, the benefit-
of-the-doubt rule is not applicable, and the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for psychosis is denied.

Service connection for a low back disorder is denied.




	                        
____________________________________________
	DAVID S. NELSON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


